DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on 1/13/2021, in which claims 1, 3, 7, and 13 was amendment, claims 2 and 15 was canceled, and claims 1, 3 – 11, 13 – 14, 16 – 18, and 20 – 24 was presented for further examination.
3.	Claims 1, 3 – 11, 13 – 14, 16 – 18, and 20 – 24 are now pending in the application.

Response to Arguments
4.	Applicant’s arguments with respect to claims 1, 3 – 11, 13 – 14, 16 – 18, and 20 – 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
5.	Claim16 is objected to because of the following informalities: Claim 16 depends on the canceled claim 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3, 5 – 8, and 21 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al (US 2009/0024572 A1), in view of Gupta et al (US 2017/0300536 A1), and further in view of Weissman et al (US 2011/0258179 A1).
As per claim 1, Mehta et al (US 2009/0024572 A1) discloses,
A non-transitory computer readable medium comprising instructions which, when executed by one or more hardware processors, causes performance of operations comprising: receiving a set of one or more query definition elements for defining a target query (para.[0087]; “receiving a database query and/or query plan information corresponding to the database query. For example, with reference to system 200, this comprises database query receiver 240 receiving a database query for which a loaded execution runtime will be estimated”).
determining a first estimated runtime for the target query based at least on the set of query definition elements (para.[0090]; “received database query is processed through the prediction of query runtime tree, such that a loaded execution runtime of the database query is estimated”).
wherein the first estimated runtime for the target query is determined further based on a number of other queries being executed concurrently with the target query (para.[0058]; “Database query receiver 240 receives a database query for which the loaded execution runtime will be estimated”, para.[0059]; “Database load information receiver 245 receives load information related to a load of the database on which the received query will be (or is anticipated to be) executed …examples of such load information include the present or projected Multi-Programming Level (MPL) of the database (e.g., the number of queries executing on the database), the number of process executing or anticipated to be executing on the database” and para.[0060]; “processes the received database query through a PQR tree, such as PQR tree 230, to estimate a loaded execution runtime of the database query”).
	Mehta does not specifically disclose identifying two or more modifications to the set of query definition elements, to generate two or more corresponding modified queries corresponding to a respective estimated runtime for each modified query that is lower than the first estimated runtime.
	However, Gupta et al (US 2017/0300536 A1) in an analogous art discloses,
identifying two or more modifications to the set of query definition elements, to generate two or more corresponding modified queries corresponding to a respective estimated runtime for each modified query that is lower than the first estimated runtime (para.[0036]; “suggestions provided by the system are such that the execution time of the one or more alternate query suggestions is within the soft time limit …..one or more alternate query suggestions are determined such that their execution time is less than the target time”).	
and concurrently presenting the two or more modifications to the set of query definition elements (para.[0036]; “query suggestion server provides one or more alternate query suggestions to the user ………user may select one of one of the one or more alternate query suggestions provided by the query suggestion server”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate modification of input query of the system of Gupta into using historical query information in estimating the loaded execution runtime of a database query of the system of Mehta to generate a query suggestion for a partial query for improving user interaction with the system.
	Neither Mehta nor Gupta specifically disclose ranked based on the respective estimated runtime for each modified query.
However, Weissman et al (US 2011/0258179 A1) in an analogous art discloses,
identifying two or more modifications to the set of query definition elements, to generate two or more corresponding modified queries corresponding to a respective estimated runtime for each modified query that is lower than the first estimated runtime (NOTE: para.[0059]; “generating a pre-query for two or more of the plurality of sub-queries, in which each pre-query specifies the retrieval of a portion of the respective plurality of data elements 315 for the corresponding sub-query”, thus, pre-queries generated based on initial query is interpreted as “modified queries”). 
and concurrently presenting the two or more modifications to the set of query definition elements, ranked based on the respective estimated runtime for each modified query (para.[0059]; “ranking the executed pre-queries on the basis of one or more metrics including Input/Output (I/O) utilization for the pre-query, processor utilization for the pre-query, and execution time for the pre-query; and d) generating the optimized database query 350 based on the ranking of the executed pre-queries”, thus, pre-query is interpreted as “modified query”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate queries optimization in a multi-tenant store of the system of Weissman into using historical query information in estimating the loaded execution runtime of a database query of the system of Mehta and modification of input query of the system of Gupta to identify attributes  or information that hinder the speedy execution of query for enable user or system to adjust specific information slowing down the query execution. 

As per claim 3, the rejection of claim 1 is incorporated and further Weissman et al (US 2011/0258179 A1) discloses,wherein the operations further comprise: further ranking the two or more modifications to the set of query definition elements based on a priority score of query definition elements (para.[0059]; “ranking the executed pre-queries on the basis of one or more metrics including Input/Output (I/O) utilization for the pre-query, processor utilization for the pre-query, and execution time for the pre-query”).
	The modification would be obvious to one of ordinary skill in the art because one or more suggest modification generated by Weissman will enable user or system to select the optimized query that will improve the execution time of the query for fast generation of query result.

As per claim 5, the rejection of claim 1 is incorporated and further Mehta et al (US 2009/0024572 A1) discloses,
wherein the operations further comprise: determining a set of one or more runtimes for a plurality of previously executed queries; and determining the first estimated runtime for the target query as a function of the set of runtimes for the plurality of previously executed queries (para.[0029]; “historical query information may comprise a set of queries on a database during the past week, month, year, or some other time interval. Other information such as load information, execution runtimes, and corresponding query plans for the set of queries may be included in the historical query information”). 
	The modification would be obvious to one of ordinary skill in the art because identifying of historical data of previously executed query enable the system to compare the generated estimated query runtime for determine resources usage of the current query and identification of area of improvement.
As per claim 6, the rejection of claim 5 is incorporated and further Mehta et al (US 2009/0024572 A1) discloses,
wherein the operations further comprise: determining a set of one or more runtimes for a plurality of previously executed queries; and determining the first estimated runtime for the target query using a machine learning algorithm trained with the set of runtimes for the plurality of previously executed queries (para.[0030]; “Machine learning module 220 is coupled with historical query information receiver 210. Machine learning module 220 is configured for automatically developing one or more query execution runtime classifier functions from the historical query information supplied by historical query information receiver”). 
Claim 6 depends on claim 5, thus, the motivation of claim 5 applied to claim 6.

As per claim 7, the rejection of claim 1 is incorporated and further  the combine teaching of Weissman et al (US 2011/0258179 A1) and  Mehta et al (US 2009/0024572 A1) discloses,
wherein the target query is to be executed on a multi-tenant cloud system (Weissman:para.0016]; “optimizing queries in a multi-tenant store” and para.[0017]; “a multi-tenant database system may be utilized as though it is a service that is accessible via the cloud”).
and the number of other queries being executed concurrently with the target query comprise a query executed by another tenant in the multi-tenant cloud system (Mehta: para.[0058]; “Database query receiver 240 receives a database query for which the loaded execution runtime will be estimated”, para.[0059]; “Database load information receiver 245 receives load information related to a load of the database on which the received query will be (or is anticipated to be) executed …examples of such load information include the present or projected Multi-Programming Level (MPL) of the database (e.g., the number of queries executing on the database), the number of process executing or anticipated to be executing on the database” and para.[0060]; “processes the received database query through a PQR tree, such as PQR tree 230, to estimate a loaded execution runtime of the database query”).

As per claim 8, the rejection of claim 1 is incorporated and further Gupta et al (US 2017/0300536 A1) discloses,
wherein the first estimated runtime for the target query is determined in real time as the set of one or more query definition elements for defining the target query is received (Fig.4: #404]; “DETERMINE, IN REAL TIME, EXECUTION TIME FOR THE  RECEIVED QUERY”).
Claim 8 depends on claim 1, thus, the motivation of claim 1 is applied to claim 8.

As per claim 21, the rejection of claim 1 is incorporated and further Weissman et al (US 2011/0258179 A1) discloses,
wherein the operations further comprise: concurrently presenting (a) the two or more modifications to the set of query definition elements and (b) the respective estimated runtime for each modified query (para.[0059]; “ranking the executed pre-queries on the basis of one or more metrics including Input/Output (I/O) utilization for the pre-query, processor utilization for the pre-query, and execution time for the pre-query; and d) generating the optimized database query 350 based on the ranking of the executed pre-queries”).
  
As per claim 22, the rejection of claim 1 is incorporated and further Mehta et al (US 2009/0024572 A1) discloses,
wherein the operations further comprise: presenting information identifying an effect of one or more of the set of query definition elements on computation of the first estimated runtime (para.[0096]; “received database query is successively classified ……. This allows for determining an estimate of the loaded execution runtime in the form of a time range estimate of loaded execution runtime”).

7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al (US 2009/0024572 A1), in view of Gupta et al (US 2017/0300536 A1), in view of Weissman et al (US 2011/0258179 A1), and further in view of Gawande et al (US 20180060394 A1).
As per claim 4, the rejection of claim 1 is incorporated, Mehta et al (US 2009/0024572 A1), Gupta et al (US 2017/0300536 A1), and Weissman et al (US 2011/0258179 A1) does not specifically disclose wherein the first estimated runtime for the target query is determined using a linear regression model.
	However, Gawande et al (US 20180060394 A1) in an analogous art discloses,
wherein the first estimated runtime for the target query is determined using a linear regression model  (para.[0082]; “regression function determined from the historical query execution model(s) may be applied, in some embodiments to generate
similarity scores between a query and different classes of queries that may be described in the historical query execution model”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Gawande into the combine teaching of Mehta, Gupta, and Weissman to include wherein the first estimated runtime for the target query is determined using a linear regression model. The modification would be obvious because one of ordinary skill in the art would be motivated to in increase performance of query execution by using relevant statistic parameter to analyze historical query information and input query.

8.	Claims 9 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al (US 2009/0024572 A1), Gupta et al (US 2017/0300536 A1), in view of Weissman et al (US 2011/0258179 A1), and further in view of Nonoyama et al (US 2012/0101802 A2).As per claim 9, the rejection of claim 1 is incorporated, Mehta et al (US 2009/0024572 A1), Gupta et al (US 2017/0300536 A1), and Weissman et al (US 2011/0258179 A1) does not specifically disclose wherein the operations further comprise: determining a number of query definition elements in the target query; and determining the first estimated runtime for the target query based on the number of query definition elements in the target query.
However, Nonoyama et al (US 2012/0101802 A2) in an analogous art discloses
wherein the operations further comprise: determining a number of query definition elements in the target query; and determining the first estimated runtime for the target query based on the number of query definition elements in the target query (para.[0160]; “response time at the time of execution of the transaction processing is calculated as an actual value of the response index RI, per transaction processing. As an actual value of the parameter Xl, the number of issuance of SQL commands at the time of the execution is calculated”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Nonoyama into the combine teaching of Mehta, Gupta, and Weissman to include wherein the operations further comprise: determining a number of query definition elements in the target query; and determining the first estimated runtime for the target query based on the number of query definition elements in the target query. The modification would be obvious because one of ordinary skill in the art would be motivated to in improve performance of query execution by identify execution time of each command in the query.
As per claim 10, the rejection of claim 1 is incorporated, Mehta et al (US 2009/0024572 A1), Gupta et al (US 2017/0300536 A1), and Weissman et al (US 2011/0258179 A1) does not specifically disclose wherein the first estimated runtime for the target query is determined based on a number of WHERE conditions in the target query.
However, Nonoyama et al (US 2012/0101802 A2) in an analogous art discloses
wherein the first estimated runtime for the target query is determined based on a number of WHERE conditions in the target query (para.[0160]; “response time at the time of execution of the transaction processing is calculated as an actual value of the response index RI, per transaction processing. As an actual value of the parameter Xl, the number of issuance of SQL commands at the time of the execution is calculated”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Nonoyama into the combine teaching of Mehta, Gupta, and Weissman to include wherein the first estimated runtime for the target query is determined based on a number of WHERE conditions in the target query. The modification would be obvious because one of ordinary skill in the art would be motivated to in improve performance of query execution by identify execution time of each command in the query.As per claim 11, the rejection of claim 1 is incorporated, Mehta et al (US 2009/0024572 A1), Gupta et al (US 2017/0300536 A1), and Weissman et al (US 2011/0258179 A1) does not specifically disclose wherein the first estimated runtime for the target query is determined based on a number of JOIN operations required to execute the target query.
However, Nonoyama et al (US 2012/0101802 A2) in an analogous art discloses
wherein the first estimated runtime for the target query is determined based on a number of JOIN operations required to execute the target query (para.[0160]; “response time at the time of execution of the transaction processing is calculated as an actual value of the response index RI, per transaction processing. As an actual value of the parameter Xl, the number of issuance of SQL commands at the time of the execution is calculated”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Nonoyama into the combine teaching of Mehta, Gupta, and Weissman to include wherein the first estimated runtime for the target query is determined based on a number of JOIN operations required to execute the target query. The modification would be obvious because one of ordinary skill in the art would be motivated to in improve performance of query execution by identify execution time of each command in the query.9.	Claims 13, 16, and 23 - 24 are rejected under 35 U.S.C. 103 as being unpatentable over Barsness et al (US 2012/0150895 A1), in view of Mehta et al (US 2009/0024572 A1), in view of Gupta et al (US 2017/0300536 A1), and further in view of Weissman et al (US 2011/0258179 A1).
As per claim 13, Barsness et al (US 2012/0150895 A1) discloses,
A non-transitory computer readable medium comprising instructions which, when executed by one or more hardware processors, causes performance of operations comprising: presenting a user interface for defining a target query (para.[0005]; “receiving a query for processing from a requesting entity”).
receiving, via the user interface, a set of one or more query definition elements for defining a target query (para.[0014]; “receive a query for processing from a requesting entity”).
prior to execution of the target query, determining a first estimated runtime for the target query based at least on the set of query definition elements (para.[0014]; “responsive to receiving the query, may calculate an estimated execution time for executing the query”). 
	Barsness does not specifically disclose wherein the first estimated runtime for the target query is determined further based on a number of other queries being executed concurrently with the target query.
	However, Mehta et al (US 2009/0024572 A1) in an analogous art discloses,wherein the first estimated runtime for the target query is determined further based on a number of other queries being executed concurrently with the target query (para.[0058]; “Database query receiver 240 receives a database query for which the loaded execution runtime will be estimated”, para.[0059]; “Database load information receiver 245 receives load information related to a load of the database on which the received query will be (or is anticipated to be) executed …examples of such load information include the present or projected Multi-Programming Level (MPL) of the database (e.g., the number of queries executing on the database), the number of process executing or anticipated to be executing on the database” and para.[0060]; “processes the received database query through a PQR tree, such as PQR tree 230, to estimate a loaded execution runtime of the database query”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Mehta into Barsness to identify all process executing in database for determining the resources that may slow down or improve the execution of the query.
	Neither Barsness nor Mehta specifically disclose displaying the first estimated runtime for the target query concurrently with presenting the user interface for defining the target query, identifying two or more modifications to the set of query definition elements, to generate two or more corresponding modified queries, corresponding to two or more respective estimated runtimes that are lower than the first estimated runtime and presenting the two or more modifications to the set of query definition elements.
However, Gupta et al (US 2017/0300536 A1) in an analogous art discloses,
displaying the first estimated runtime for the target query concurrently with presenting the user interface for defining the target query (Fig. 6D).
identifying two or more modifications to the set of query definition elements, to generate two or more corresponding modified queries, corresponding to two or more respective estimated runtimes that are lower than the first estimated runtime (para.[0036]; “suggestions provided by the system are such that the execution time of the one or more alternate query suggestions is within the soft time limit …..one or more alternate query suggestions are determined such that their execution time is less than the target time”).
and presenting the two or more modifications to the set of query definition 
elements (para.[0036]; “query suggestion server provides one or more alternate query suggestions to the user ………user may select one of one of the one or more alternate query suggestions provided by the query suggestion server”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Gupta into the combine teaching of Barsness and Mehta to provide alternate query with associated estimated runtime for user for enabling the user to identify possible option for modifying the query.
	Neither Barsness nor Mehta nor Gupta specifically disclose ranked based on the respective estimated runtimes, concurrently with presenting the user interface for defining the target query.
	However, Weissman et al (US 2011/0258179 A1) in an analogous art discloses,
identifying two or more modifications to the set of query definition elements, to generate two or more corresponding modified queries, corresponding to two or more respective estimated runtimes that are lower than the first estimated runtime (NOTE: para.[0059]; “generating a pre-query for two or more of the plurality of sub-queries, in which each pre-query specifies the retrieval of a portion of the respective plurality of data elements 315 for the corresponding sub-query”, thus, pre-queries generated based on initial query is interpreted as “modified queries”). 
and presenting the two or more modifications to the set of query definition elements, ranked based on the respective estimated runtimes, concurrently with presenting the user interface for defining the target query (para.[0059]; “ranking the executed pre-queries on the basis of one or more metrics including Input/Output (I/O) utilization for the pre-query, processor utilization for the pre-query, and execution time for the pre-query; and d) generating the optimized database query 350 based on the ranking of the executed pre-queries”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate queries optimization in a multi-tenant store of the system of Weissman into calculation of execution time of the system of Barsness, using historical query information in estimating the loaded execution runtime of a database query of the system of Mehta, and providing alternate query suggestion  of the system of Gupta to identify attributes or information that hinder the speedy execution of query for enable user or system to adjust specific information slowing down the query execution. 

As per claim 16, the rejection of claim 15 is incorporated and further Gupta et al (US 2017/0300536 A1) discloses,
wherein the operations further comprise executing a selected query from a set comprising the target query and the modified queries (Fig.4A #408; “EXECUTE THE QUERY AND  PROVIDE RESULT” and Fig.4B #422; “EXECUTE MODIFIED QUERY AND PROVIDE RESULT”).
	Claim 16 depends on claim 15, thus, the motivation of claim 15 is applied to claim 16.

As per claim 23, the rejection of claim 13 is incorporated and further Weissman et al (US 2011/0258179 A1) discloses,
wherein the operations further comprise: concurrently presenting (a) the two or more modifications to the set of query definition elements and (b) the respective estimated runtime for each modified query (para.[0059]; “ranking the executed pre-queries on the basis of one or more metrics including Input/Output (I/O) utilization for the pre-query, processor utilization for the pre-query, and execution time for the pre-query; and d) generating the optimized database query 350 based on the ranking of the executed pre-queries”).

As per claim 24, the rejection of claim 13 is incorporated and further Mehta et al (US 2009/0024572 A1) discloses,
wherein the operations further comprise: presenting information identifying an effect of one or more of the set of query definition elements on computation of the first estimated runtime (para.[0096]; “received database query is successively classified ……. This allows for determining an estimate of the loaded execution runtime in the form of a time range estimate of loaded execution runtime”).

10.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Barsness et al (US 2012/0150895 A1), in view of Mehta et al (US 2009/0024572 A1), in view of Gupta et al (US 2017/0300536 A1), in view of Weissman et al (US 2011/0258179 A1), and further in view of Gawande et al (US 20180060394 A1).
As per claim 14, the rejection of claim 13 is incorporated, Barsness et al (US 2012/0150895 A1), Gupta et al (US 2017/0300536 A1), Mehta et al (US 2009/0024572 A1), and Weissman et al (US 2011/0258179 A1)  does not specifically disclose wherein the first estimated runtime for the target query is determined using a linear regression model.
	However, Gawande et al (US 20180060394 A1) in an analogous art discloses,
wherein the first estimated runtime for the target query is determined using a linear regression model (para.[0082]; “regression function determined from the historical query execution model(s) may be applied, in some embodiments to generate
similarity scores between a query and different classes of queries that may be described in the historical query execution model”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Gawande into the combine teaching of Barsness, Gupta, Mehta, and Weissman to include wherein the first estimated runtime for the target query is determined using a linear regression model. The modification would be obvious because one of ordinary skill in the art would be motivated to in increase performance of query execution by using relevant statistic parameter to analyze historical query information and input query.

11.	Claims 17 – 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barsness et al (US 2012/0150895 A1), in view of Gupta et al (US 2017/0300536 A1), and further in view of Belghiti (US 2016/0188696 A1)
As per claim 17, Barsness et al (US 2012/0150895 A1) discloses,
 A non-transitory computer readable medium comprising instructions which, when executed by one or more hardware processors, causes performance of operations comprising: receiving a set of one or more query definition elements for defining a target query (para.[0014]; “receive a query for processing from a requesting entity”).;
identifying a set of one or more previously executed queries that share at least one attribute with the target query (para.[0014]; “estimated execution time generally reflects an approximation of how long the query will take to execute. ….   embodiments may estimate this time using historical data, collected from processing previous queries”). 
determining a set of one or more query performance values for the set of previously executed queries (para.[0028]; “calculate the estimated execution time using historical data collected from processing previous queries. As an example, assume that three previous queries containing SELECT statements for a particular database table took 15 seconds, 20 seconds and 25 seconds to execute”) 
estimating a performance value for the target query to obtain an estimated performance value based at least on the set of query performance values for the set of previously executed queries (para.[0028]; “query governor may calculate the estimated execution time using historical data collected from processing previous queries”).
	Barsness does not specifically disclose presenting or storing the estimated performance value.
	However, Gupta et al (US 2017/0300536 A1) in an analogous art discloses,
presenting or storing the estimated performance value (Fig.6D).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Gupta into Barsness to include presenting or storing the estimated performance value. The modification would be obvious because one of ordinary skill in the art would be motivated to provide alternate query with associated estimated runtime for user and to enable the user to identify possible option for modifying the query.
	Neither Barsness nor Gupta specifically disclose wherein the set of previously executed queries is identified in response to determining that each of the set of previously executed queries and the target query are to be executed on a substantially similar data set.
	However, Belghiti (US 2016/0188696 A1) in an analogous art discloses,wherein the set of previously executed queries is identified in response to determining that each of the set of previously executed queries and the target query are to be executed on a substantially similar data set (para.[0029]; “prediction (i.e. the reference queries and their clustering being relevant/adapted to such later prediction, as known per se) of the runtime of a target query in the database (i.e. another query relative to--e.g. substantially--the same database) based on similarity (e.g. according to any predetermined query similarity criterion) of the target query with the reference queries”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Belghiti into the combine teaching of Haber and Gupta to identify all process executing in database for determining the resources that may slow down or improve the execution of the query.

As per claim 18, the rejection of claim 17 is incorporated and further Barsness et al (US 2012/0150895 A1) discloses,
wherein the estimated performance value comprises an estimated runtime for the target query (para.[0005]; “calculating an estimated execution time for executing the received query”).

As per claim 20, the rejection of claim 17 is incorporated and further Barsness et al (US 2012/0150895 A1) discloses,
wherein the set of previously executed queries is identified in response to determining that execution of each of the set of previously executed queries and execution of the target query include substantially similar operations (para.[0014]; “estimated execution time generally reflects an approximation of how long the query will take to execute. …… estimate this time using historical data, collected from processing previous queries”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
TITLE: Creating query suggestions based on processing of descriptive term in a partial query, US 2014/0143268 A1   authors: Finkelstein et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/AUGUSTINE K. OBISESAN/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        
4/21/2021